UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54472 ORACO RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 27-2300414 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 189 Brookview Drive Rochester, NY 14617 (Address of principal executive offices) (212) 279-6260 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 401 West A Street, Suite 1150 San Diego, CA 92101 Office (619) 704-1310 • Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on November 19, 2012 was 24,703,987 shares. 1 ORACO RESOURCES, INC. QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signature 21 2 EXPLANATORY NOTE Oraco Resources, Inc. (the “Company”), is filing the following Quarterly Report on Form 10-Q for the period ended September 30, 2012 containing “unreviewed” and “unaudited” consolidated financial statements based upon the impact that Hurricane Sandy had upon the Company’s ability to timely gather the information and documentation the independent registered public accountants needed to begin their review of the consolidated financial statements. Anne Thomas, who is the Secretary and Treasurer for the Company, is located in New Jersey, and maintains the majority of the Company’s documents there. On October 28, 2012, Brad Rosen, the Company’s President and CEO flew to New Jersey, in large part to meet with Ms. Thomas and finalize the documents and information needed for the independent registered public accountants’ review of the consolidated financial statements. On October 29, 2012, all power and internet access was lost in the area due to the effects of Hurricane Sandy, and was not fully restored until November 3, 2012. Some of the documents needed for the filing were to have been transmitted to Ms. Thomas from Sierra Leone during that time period. However, due to the outages, the Company was unable to receive those documents. By the time that power was restored, the Company was unable to contact many of the people in Sierra Leone who were supposed to have sent the documents. This significant delay, caused in large part by Hurricane Sandy, impacted upon the Company’s ability to provide all the documentation and information the independent registered public accountants needed to begin their review of the consolidated financial statements. The Company intends to file an amendment to this Form 10-Q to file unaudited consolidated financial statements for the quarterly period ended September 30, 2012 reviewed in accordance with SAS 100 as required by Rule 10-01(d) by November 21, 2012, the extension due date pursuant to SEC Release 2012-226. Because the consolidated financial statements contained in this Form 10-Q do not meet the requirements of Rule 10-01(d) of Regulation S-X, the Company may not be considered current in our filings under the Securities Exchange Act of 1934. Filing an amendment to the report, when the independent registered public accountants’ review is complete, will eliminate certain consequences of a deficient filing. 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ORACO RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (unreviewed)(unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Cash - restricted - Inventory - Notes receivable - Total current assets Other assets: Trademark, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued payroll taxes Line of credit - related party - Customer deposit - Total current liabilities Total liabilities Stockholders' equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 24,020,760 and 23,645,360 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Common stock payable Deficit accumulated during exploration stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See Accompanying Notes to Consolidated Financial Statements. 4 ORACO RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (unreviewed)(unaudited) Inception (August 4, 2010) For the three months ended For the nine months ended to September 30, September 30, September 30, Revenue Gold and diamond sales $
